Citation Nr: 0946571	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2004 and September 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which, in 
pertinent part, granted service connection for PTSD with an 
initial 50 percent rating assigned, effective August 29, 
2003, and denied entitlement to a TDIU. 

In April 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is of record.

In October 2007, the appeal was remanded for further action.  
In a May 2009 rating decision, the RO assigned a higher 
initial rating of 70 percent for his PTSD, effective August 
29, 2003, the original date of service connection.  

In July 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has assigned a higher, 70 percent, 
rating for PTSD as of August 29, 2003, a higher rating and 
staged ratings are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, as such 
the claim for a higher initial rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the July 2009 hearing, the Veteran initiated a claim 
to reopen his previously-denied claim of entitlement to 
service connection for diabetes mellitus, as well as a claim 
of entitlement to service connection for associated diabetic 
complications.  These claims are referred to the RO for 
appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action, on his part, is 
required.


FINDING OF FACT

The Veteran's PTSD is productive of serious but not total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a claimant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records, 
Social Security Administration records, and private medical 
records.  Additionally, the Veteran was provided VA 
examinations in response to his claims for service connection 
and for a higher initial rating which are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that has not been obtained 
that is necessary for a fair adjudication of the matter 
decided herein on appeal.  Moreover, copies of the hearing 
transcripts and various statements submitted by the Veteran, 
or on his behalf, are associated with the record.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent 
disabling under Diagnostic Code 9411, in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  The Veteran maintains that the initial 70 percent 
rating should be increased to 100 percent disabling.

Under the general rating formula, a 70 percent evaluation is 
warranted for PTSD if the veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); inability to establish and maintain 
effective relationships.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described below reveals GAF scores ranging 
from 40 to 55.  GAF scores ranging from 51 to 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is entitled to a 100 percent rating if his 
service-connected PTSD causes total occupational and social 
impairment, regardless of whether he has some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms are listed in the Rating Schedule.  
See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see 
also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 
2004).

With respect to the schedular criteria used to rate PTSD, the 
Veteran's PTSD has not demonstrated any of the specific 
symptoms listed in the examples for the 100 percent rating 
under Diagnostic Code 9411.  He has experienced no gross 
impairment of his thought process or communication; in fact 
his speech has been consistently normal.  His thought 
processes have been generally logical and goal-directed with 
only slight tangential thoughts noted during a VA mental 
health consultation in April 2007.  The April 2004 VA 
examiner noted that the Veteran denied most perceptual 
disturbances, and no specific findings of hallucinations or 
delusions were made during the pendency of the appeal.  While 
the Veteran testified in July 2009, that he had noticed the 
onset of memory loss, his VA psychologist characterized the 
Veteran's memory and concentration problems as mild to 
moderate in April 2007, clearly not rising to the level of 
disorientation to time and place or memory loss for close 
relative, his own name or occupation.  

A 100 percent rating is also warranted for grossly 
inappropriate behavior.  There is no medical evidence of such 
behavior nor testimony to that effect.

A 100 percent rating is also warranted under Diagnostic Code 
9411, if a Veteran manifests persistent danger to himself or 
others.  While the Veteran has occasionally reported having 
thoughts of death, there are no medical findings that he 
poses a persistent risk of hurting himself or others.  He has 
complained of having chronic anger and rage problems and, 
during his July 2009 hearing, he testified that he thought he 
could kill someone when he went "off the deep end."  
However, the Veteran also testified that he has learned to 
remove himself from situations of conflict and his 
medications have helped reduce his thoughts of suicide.  
Moreover, both the April 2004 and November 2008 VA examiners 
found that the Veteran did not manifest suicidal or homicidal 
ideation.  

The Veteran's other reported symptoms, including nightmares, 
intrusive thoughts, hypervigilance, and irritability, are 
contemplated by the currently assigned disability evaluation 
of 70 percent.  

Regardless of his specific symptoms, the Veteran has been 
found to have severe PTSD symptomatology, and has, in one 
instance in June 2007, been assigned a GAF score of 40 
indicative of major impairment.  GAF scores, however, are 
only one factor in determining an appellant's disability.  
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  Furthermore, the 
Veteran's GAF scores have ranged from 40 to 55, encompassing 
major to moderate symptoms, and the majority of the health 
care providers who examined the Veteran during the appeal 
period have assigned GAF scores of 48 to 55.  The April 2004 
VA examiner assigned a GAF score of 48 which is associated 
with serious symptoms.  This level of impairment is 
contemplated by the currently assigned 70 percent rating, 
which was granted in recognition of the significant 
impairment resulting from the Veteran's PTSD.  

The Veteran has described social isolation, but he also 
reported enjoying hobbies such as listening to music, 
fishing, and golfing.  The November 2008 VA examiner noted 
that the Veteran has had a difficult relationship with his 
wife and children, but he has remained married for more than 
35 years and spoke well of his wife at his July 2009 hearing.  
He also testified that he had a good relationship with his 
siblings.  

With respect to occupational impairment, the record does not 
establish that the Veteran is unable to work due to his PTSD.  
In July 2009, he testified that he had problems at work with 
authority and anger, but also stated that he stopped working 
due to a right knee injury.  VA treatment records beginning 
in July 2006 reflect severe, not total, occupational 
impairment due to his PTSD.  The November 2008 VA examiner 
specifically found that the Veteran's PTSD did not render him 
unemployable and concluded that the Veteran had no 
significant difficulties with his activities of daily living 
as a result of his PTSD.  

The evidence therefore shows that the Veteran does not 
manifest total occupational impairment due to PTSD, as he has 
maintained family ties, including a marriage of several 
decades, and does not have significant difficulty with his 
activities of daily living.  His GAF scores have been 
indicative of serious symptoms, but do not establish total 
impairment.  The preponderance of the evidence is thus 
against a finding that the severity of his symptoms are 
contemplated by a 100 percent rating as his PTSD does not 
meet or approximate total occupational or social impairment.  
38 C.F.R. §§ 4.7, 4.21.  As the preponderance of the evidence 
is against the claim, reasonable doubt does not arise, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to 
describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135 (Fed. Cir. July 17, 2009).

The Board finds that the schedular criteria are adequate to 
describe the severity and symptoms of the Veteran's 
disability.  His PTSD has been manifested by no more than 
serious symptoms, such as sleep problems, intrusive thoughts, 
hypervigilance, chronic anger and rage, and some occupational 
and social impairment.  These manifestations are contemplated 
in the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is not warranted.  
Id.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.


REMAND

The Veteran has raised the issues of whether new and material 
evidence has been submitted to reopen a previously-denied 
claim of entitlement to service connection for diabetes 
mellitus and entitlement to service connection for 
disabilities associated with diabetes.  As these claims are 
inextricably intertwined with his claim for a TDIU, his 
claims to reopen and for service connection must be 
adjudicated before further action is taken on his TDIU claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of whether new 
and material evidence has been submitted 
to reopen a previously-denied claim of 
entitlement to service connection for 
diabetes mellitus, initially denied in an 
April 2006 rating decision, and 
entitlement to service connection for any 
claimed complications of diabetes.  

2.  After completion of the above and any 
additional notice or development deemed 
appropriate, readjudicate the Veteran's 
claim for a TDIU, in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford them with an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


